Citation Nr: 0019055	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  98-20 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Evaluation of patellofemoral syndrome, right knee, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1987 to June 
1995.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
granted for patellofemoral syndrome in the right knee, with 
the assignment of a 10 percent rating.  The veteran has 
indicated his disagreement with the assigned rating.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The objective evidence includes findings of a private 
physician to the effect that the veteran's right knee 
symptoms include pain caused by moderate subluxation and an 
increased Q angle in the right knee, which has been 
attributed to the service-connected disability.


CONCLUSION OF LAW

Patellofemoral syndrome in the right knee is 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, Code 5299-5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected 
patellofemoral syndrome in the right knee should be rated as 
20 percent disabling.  

Initially, the Board finds that the claim for an increased 
evaluations for patellofemoral syndrome in the right knee is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation.  
Shipwash v. Brown, 8 Vet.App. 218, 225 (1995).  Thus, such 
claims remain open, and in this case, the Board has continued 
the issue on appeal as "evaluation of" patellofemoral 
syndrome in the right knee, since service connection has been 
granted and the appellant seeks a higher evaluation.  The 
appellant is not prejudiced by framing the issues in this 
manner, as the issues have not been dismissed and the law and 
regulations governing the disability evaluations are the 
same, regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet.App. 119, 125-126 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issues on appeal, the Board has 
determined that staged evaluations are not for application, 
as the disabilities have not changed significantly during the 
appeal period and uniform evaluations are therefore 
appropriate.  Id.  In addition, the record does not indicate 
the need to obtain any additional pertinent records, and is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board 
attempts to identify the extent to which a service-connected 
disability adversely affects the ability of the body to 
function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.2, 4.10 (1999).  When 
all the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40, 4.45, 4.59 (1999).  See also 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  

Service connection for patellofemoral syndrome in the right 
knee was granted in February 1998.  This disability is rated 
as 10 percent disabling under Diagnostic Code 5299-5257.  The 
use of Diagnostic Code 5299 denotes a rating by analogy.  
Diagnostic Code 5257 pertains to knee, other impairment of, 
and provides disability evaluations based on objective 
evidence of recurrent or lateral instability or subluxation 
which is slight (10 percent disabling); moderate (20 percent 
disabling); or severe (30 percent disabling).  

A December 1994 medical board addendum report indicates that 
the veteran had related an additional condition of bilateral 
anterior knee pain.  On physical examination, there was 
patellofemoral crepitance present in both knees, with some 
pain to compression of the patella.  He had a Q angle of 15 
degrees, negative effusion, negative laxity, negative 
Fairbanks apprehension test, and negative McMurray's test.  A 
diagnosis of bilateral patellofemoral pain syndrome is shown.   

On VA examination in July 1995, the veteran stated that he is 
unable to stand for long periods of time because of knee 
pain, which had markedly limited his activities.  On physical 
examination, it was noted that straight leg raise was limited 
by pain in the patella making it difficult for him to 
cooperate with full extension of the knee.  Patellar and 
Achilles reflexes were 2/4 and symmetrical.  He had decreased 
sensation to pinprick over the L5-S1 sensory distribution, 
but there was no obvious muscle atrophy and muscle strength 
in all muscle groups in the lower extremity was symmetrical 
at 4/5.  He had marked pain with cephalad movement of the 
patella.  There was no obvious joint effusion or erythema and 
he had full range of motion in the bilateral knees including 
zero degrees of extension with marked pain.  It was noted 
that there was some question of his cooperative ability.  A 
diagnosis of bilateral knee pain, consistent with 
patellofemoral syndrome with residual pain, is shown.  The 
July 1995 knee x-ray report was normal.  

On VA examination in August 1997, the veteran described 
chronic pain and swelling of both knees.  He indicated that 
squatting, stooping, stairs, steps, and weight-bearing would 
increase the pain.  He described giving way of the knees.  On 
physical examination, both knees had zero to 140 degrees 
range of motion with complaints of pain.  He had mild 
patellofemoral crepitation bilaterally and he had tenderness 
to palpation about the patellofemoral joint bilaterally.  No 
ligamentous instability or swelling of either knee was noted.  
He was able to heel and toe walk with a limp on the left, and 
he could squat approximately one-half way down and arise 
again with complaints of back and knee pain.  There was no 
measurable atrophy of the quads or calves.  Reflexes were 
intact in the lower extremities. Pulses were intact in both 
feet.  An impression of patellofemoral syndrome, both knees, 
is shown.  An x-ray report shows that the knee joint spaces 
were maintained, the patellofemoral relations were normal, 
and the bone texture and structure were normal with no 
abnormality of note.  

In a February 1998 statement, the veteran indicated that 
every morning he is stiff in knees and sometimes it take him 
over an hour to get walking normally due to pain.  

An April 1998 MRI report shows the following impressions with 
regard to the right knee:  1.  possible complex tear of the 
posterior horn of medial meniscus; 2.  degenerative changes, 
chondromalacia patella; 3.  semimembranosus bursitis and 
likely communication with a popliteal cyst which extended 
proximally; and 4.  contusion within the soft tissue versus 
prepatellar bursitis.  Ligaments and tendons, osseous 
structures, and cartilaginous surfaces were intact.  No 
significant joint effusion was seen.  A June 1998 clinical 
progress note shows findings of lateral joint line tenderness 
in the right knee with "illegible."  There was no 
ligamentous laxity and no effusion, and patellar grind was 
positive.  Diagnoses included bilateral patellar tendonitis, 
probable degenerative medial meniscus tear, and 
chondromalacia patellae.  

The record includes a private orthopedic evaluation report 
dated November 1998, conducted by Peter M. Szymoniak, M.D.  
The veteran complained of bilateral knee pain, worse on the 
right than the left.  He indicated that it feels as though 
the right knee will give way on him and it hurts across the 
front of the knee if he sits very long or squats.  He 
reported some occasional swelling.  On examination, there was 
no effusion in either knee.  He had full extension of the 
right knee with full flexion.  There was 2+ patellofemoral 
crepitus, and there was exquisite tenderness of both lateral 
and medial facets of the right patella.  There was exquisite 
pain with patellar compression.  There was minimal medial 
joint line tenderness and there was no joint line tenderness.  
Anterior drawer and Lachman were both negative.  There was no 
medial or lateral instability.  The knee flexed fully.  No 
particular thigh atrophy was noted, and the Q angle was 15 
degrees bilaterally.  It was noted that x-rays showed a 
lateral tilt of each patella.  

Dr. Szymoniak provided an impression that the veteran was 
having patellofemoral pain and that he had moderate 
subluxation of each patella.  It was noted that he was more 
symptomatic on the right, and it was Dr. Szymoniak's belief 
that these episodes of giving way are due to pain from the 
subluxation and that his problem was related to the increased 
Q angle.  Dr. Szymoniak did not believe that these symptoms 
were related to the meniscus tear, but that the symptoms were 
related to the patellofemoral chondromalacia.  He felt that 
surgical treatment would require realigning the patella by 
tibial osteotomy.  Dr. Szymoniak recommended that the veteran 
avoid prolonged standing, climbing hills or stairs, and 
squatting repeatedly.  

Having reviewed the record, the Board has determined that a 
20 percent rating is warranted for patellofemoral syndrome in 
the right knee.  Specifically, there is evidence from a 
private physician indicating that the veteran's current right 
knee is more symptomatic that the left, and that his 
symptomatology, including pain, is due to moderate 
subluxation and an increased Q ankle, and all of these 
findings were attributed to chondromalacia patellae as 
opposed to a right knee meniscus tear.  Dr. Syzmoniak's 
findings also included 2+ patellofemoral crepitus, exquisite 
tenderness the lateral and medial facets of the right 
patella, and exquisite pain with patellar compression, as 
well as findings of lateral tilt of each patella as shown on 
x-ray.  This is contrasted by evidence of normal x-rays with 
no bony abnormalities as shown by VA examination and 
treatment; in addition, an MRI has shown that 
ligaments/tendons, osseous structures, and cartilaginous 
structures in the right knee were intact.  Furthermore, VA 
examinations show range of motion in the right knee is shown 
to be normal, with no evidence of ligamentous instability.  

There is competent medical evidence which is consistent with 
the criteria for a 20 percent rating.  As such, the benefit 
of the doubt must be found in favor of the veteran's claim.  
Accordingly, the Board finds that the evidence warrants the 
assignment of a 20 percent rating for patellofemoral syndrome 
in the right knee.  

Throughout his appeal, the veteran has consistently 
maintained that a 20 percent rating is appropriate for this 
disability, and thus, the Board's decision herein constitutes 
a complete grant of the benefits sought on appeal.  As such, 
it is unnecessary for the Board to conduct an analysis of 
whether a higher rating would be warranted under other 
pertinent diagnostic codes or the provisions of DeLuca, 
supra.  Similarly, the veteran should not receive a separate 
rating for limitation of motion, as arthritis has not been 
demonstrated, nor is limited motion shown to be compensable 
in degree.  VAOPGCPREC 23-97; VAOPGCPREC 9-98.  See 
diagnostic codes 5260 and 5261 (1999).

In reaching this determination, the Board notes that the VA 
examinations failed to address the presence or absence of 
subluxation.  Therefore, there is only one document that is 
relevant in this regard and the only way to reach a 
determination that there is less than moderate subluxation is 
to ignore the opinion of Dr. Syzmoniak.  


ORDER

An increased evaluation of 20 percent disabling is granted 
for patellofemoral syndrome in the right knee, subject to the 
laws and regulations governing the award of monetary 
benefits.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

